DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-18, in the reply filed on August 2, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10, 27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 2020/0119440) in view of Spears (US 8,421,548).
As to claim 1, Paulsen discloses a circuit (see at least figures 2-3), comprising: a directional coupler 210 comprising a first port 212 configured to be connected to a source 204 of a radiofrequency signal 226, a second port 214 configured to output a first signal in response to said radiofrequency signal received by the first port 212, and a third port 220 configured to output a second signal 232 in response to a reflection of the first signal (see paragraph [0031]); an impedance matching network 216 comprising a plurality of fixed components having fixed inductance L and capacitance values C1 (see at least figure 3) and a single variable component C2 having a variable inductance or capacitance value, wherein an input terminal of the impedance matching network is coupled to the second port 214 of the directional coupler 210 and an output terminal of the impedance matching network 216 is configured to be connected to an antenna 104; and a power detector 224 coupling the third port 220 of the directional coupler 210 to a measurement terminal.  Paulsen fails to disclose the power detector 224 comprising a diode coupled to a measurement terminal configured to be connected to an analog-to-digital converter.  Spears discloses a power detector 117 (see at least figure 1) comprising a diode 117 coupled to a measurement terminal configured to be connected to an analog-to-digital converter 119.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Spears to Paulsen, in order to easily process the detected power level in its digital domain.
	As to claim 2, Paulsen discloses the impedance matching network 216 is the only impedance matching network of the circuit (see figure 2).
	As to claim 3, the combination of Paulsen and Spears fails to disclose a low-pass filter connected to the measurement terminal.  The examiner, however, takes Official Notice that connecting a low-pass filter to a measurement terminal is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the above combination of Paulsen and Spears as claimed, in order to smoothen and reduce noise in the detected power level.
	As to claims 4, 30, Paulsen discloses the variable component is a capacitor C2 having a settable capacitance (see figure 3).
As to claim 8, the combination of Paulsen and Spears discloses said source 204 of a radiofrequency signal 226 connected to the first port 212 of the directional coupler 210 of the circuit (see Paulsen); and said analog to digital converter 119 (see Spears, figure 1) connected to the measurement terminal of the circuit.
As to claim 9, Paulsen discloses said antenna 104 (see at least figure 2) connected to the output terminal 214.
As to claim 10, the combination of Paulsen and Spears discloses a microcontroller comprising: said analog to digital converter 119 (see Spears, figure 1).  The combination of Paulsen and Spears fails to disclose a digital to analog converter configured to control setting of the inductance or capacitance of the variable component; and a processor configured to receive measurements from the analog to digital converter and to provide a control signal to the digital to analog converter.  Spears further discloses a digital to analog converter 122 (see at least figure 1) configured to control setting of the inductance or capacitance of the variable component 108, 109; and a processor 120 configured to receive measurements from the analog to digital converter 119 and to provide a control signal to the digital to analog converter 122.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Spears to Paulsen, in order to properly control setting of the inductance or capacitance of the variable component which operate in analog domain.
As to claim 27, it is rejected for similar reasons regarding independent claim 1 as set forth above.  In addition, the combination of Paulsen and Spears discloses the directional coupler 210 (see Paulsen, at least figure 2) is configured to transmit a signal received by the first port 212 to the second port 214, and configured to transmit a signal received by the second port 214 to the third port 220, a diode 117 (see Spears, figure 1) having an anode coupled to the third port 115 of the directional coupler 112 and a cathode coupled to the measurement terminal.
As to claim 31, the combination of Paulsen and Spears discloses a processor 120 (see Spears, figure 1) configured to determine an inductance or capacitance value of the variable component 108, 109 in response to an output of the analog-to-digital converter 119.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 2020/0119440) in view of Spears (US 8,421,548) as applied to claim 27 above and further in view of Heuermann (US 2007/0155347).
As to claim 28, Paulsen discloses the directional coupler 210 (see figure 2) further comprises a fourth port 218, the circuit further comprising a terminator 222 coupled between the fourth port and ground (see paragraph [0029]).  Paulsen fails to disclose the terminator 222 comprising a resistor coupled between the fourth port and ground.  Heuermann discloses a directional coupler 520 (see figure 5) further comprises a fourth port, the circuit further comprising a resistor 540 coupled between the fourth port and ground (see paragraph [0081]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Heuermann to Paulsen, in order to obtain a desired voltage at the fourth port.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 2020/0119440) in view of Spears (US 8,421,548) as applied to claim 27 above and further in view of Chan (US 6,496,708).
As to claim 29, the combination of Paulsen and Spears fails to disclose a parallel resistor-capacitor circuit coupled between the measurement terminal and ground.  Chan discloses a parallel resistor-capacitor circuit 325, 324 (see at least figure 3) coupled between a measurement terminal and ground.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Chan to the above combination of Paulsen and Spears, in order to store the detected power level (as suggested by Chan at column 6 lines 41-43, and lines 63-65).
Allowable Subject Matter
Claims 5-7, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5-6, the prior art of record fail to disclose the impedance matching network comprises: a first fixed capacitor connected between the input terminal of the impedance matching network and a node configured to receive a reference potential; a first fixed inductor and a second fixed capacitor series connected between said input terminal and the output terminal of the impedance matching network; and a second fixed inductor connected between said output terminal and said node; and wherein said variable component is connected between said output terminal and said node. 
	As to claim 7, the prior art of record fail to disclose capacitance and inductance values of the plurality of fixed components set a normalized impedance of the circuit, after an impedance mismatch caused by a conductive element disposed close to the circuit, to belong to an area of a Smith chart determined by all the inductance or capacitance values of the variable component.
	As to claims 11-18, the prior art of record fail to disclose said processor is configured to determine an inductance or capacitance value of the variable component by: a) selecting an initial inductance or capacitance value of the variable component and obtain from the analog to digital converter a measured voltage on the measurement terminal; and b) changing the inductance or capacitance value of the variable component in a determined scanning direction and obtain from the analog to digital converter a further measured voltage on the measurement terminal; wherein b) changing is repeated until said further measured voltage is strictly greater than a penultimately obtained measured voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Backes (US 2020/0350940), Haque (US 2005/0227640) disclose controlling impedance matching circuit based on reflected power level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646